Case: 12-40278       Document: 00512059747         Page: 1     Date Filed: 11/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 20, 2012
                                     No. 12-40278
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MURILLO DOMINGUEZ-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1896-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Murillo Dominguez-Garcia appeals from his conviction of being found
illegally in the United States.          He contends that the district court erred
by imposing a two-year term of supervised release.                   He argues that the
sentence was procedurally and substantively unreasonable. In his reply brief,
he concedes that his arguments are foreclosed by United States v. Dominguez-
Alvarado, 695 F.3d 324 (5th Cir. 2012), and he states that he wishes to raise the
issues to preserve them for further review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40278     Document: 00512059747     Page: 2   Date Filed: 11/20/2012

                                  No. 12-40278

      Dominguez-Garcia’s challenges to the procedural reasonableness of his
supervised release sentence are foreclosed by Dominguez-Alvarado.             See
Dominguez-Alvarado, 695 F.3d at 328–29. As for the substantive reasonableness
challenge, the district court articulated an acceptable reason for imposing a term
of supervised release on Dominguez-Garcia, see id., and the record does not
suggest that the imposition of a term of supervised release was otherwise
unreasonable.
      AFFIRMED.




                                        2